UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4291



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER LARONN BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:04-cr-00095-FWB)


Submitted:   September 8, 2006            Decided:   October 23, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Robert A. J. Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Christopher Laronn Brown appeals the sentence imposed

after we affirmed his conviction, vacated the sentence and remanded

to    the   district       court     for    resentencing.          Brown   contends     the

district court erred by enhancing his sentence based on facts not

found by the jury or admitted by him.                 Finding no error, we affirm.

                Brown’s sentence was vacated and remanded because the

district court used the guidelines in a mandatory fashion.                              The

sentence was not imposed in accordance with the rules announced in

United States v. Booker, 543 U.S. 220 (2005). At resentencing, the

district        court    properly        calculated     the      guidelines     range    of

imprisonment, considered the statutory sentencing factors under 18

U.S.C.      §    3553(a)    (2000),        and    imposed   a     sentence    within    the

guidelines range of imprisonment.

                We review a sentence to determine whether it was within

the    statutory        range   of    imprisonment         and    reasonable.       United

States      v.    Moreland,        437     F.3d     424,    433     (4th     Cir.   2006).

Post-Booker, the district court is still required to consider the

sentencing guidelines range of imprisonment and the pertinent

policy statements of the Sentencing Commission.                      The court is also

required to consider the factors under § 3553(a).                      Id. at 432.      The

court determines the appropriate guidelines range of imprisonment

by making factual findings.                Id.    A sentence that falls within the




                                            - 2 -
properly      calculated   range     of    imprisonment      is   entitled      to   a

presumption of reasonableness.            Id. at 433.

              We find the sentence reasonable.          Accordingly, we affirm

the sentence.          We deny Brown’s motion to dismiss counsel and

appoint new counsel.           We dispense with oral argument because the

facts   and    legal    contentions       are   adequately    presented      in   the

materials      before    the    court   and     argument   would   not    aid     the

decisional process.



                                                                          AFFIRMED




                                        - 3 -